Citation Nr: 0927345	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-23 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and A.L.F.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1964 to February 1966.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision by the Oakland, California Department of 
Veterans Affairs (VA), regional office (RO).  In December 
2007, a videoconference hearing was held before the 
undersigned; a transcript of this hearing is of record.  In 
January 2008 the case was remanded for further development.  
The Veteran's claims file is now in the jurisdiction of the 
Reno, Nevada RO.   

The March 2003 rating decision granted service connection, 
and assigned the initial rating, for PTSD.  The Veteran 
appealed the rating assigned.  While the appeal was pending 
the RO severed service connection for PTSD.  After the 
Board's January 2008 remand, a July 2008 rating decision 
restored service connection for PTSD (effective December 1, 
2007, the date of severance).  The issues have been 
recharacterized accordingly.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

Regarding the claim seeking an increased rating for PTSD, 
existing law and regulations mandate a return of this file to 
the RO for due process considerations.  Additional evidence 
(a January 2009 VA mental health outpatient treatment report) 
was received in March 2009, subsequent to the issuance of the 
December 2008 Supplemental Statement of the Case (SSOC), 
which has not been reviewed by the RO in conjunction with the 
issue on appeal.  The Veteran has not waived RO consideration 
of the additional evidence.  Accordingly, the RO must be 
given the opportunity to review this evidence before the 
Board can enter a decision.  See 38 C.F.R. § 20.1304(c) 
(2008).
Regarding the claim of service connection for a low back 
disability, the Veteran alleges that he injured his lower 
back in a jeep accident at Fort Walton Beach, Florida, in 
1964.  His service treatment records do not show any 
treatment for a back disability; however, in his report of 
medical history completed at the time of his service 
separation examination, he checked "yes" in response to 
whether he had or had ever had recurrent back pain.  He 
testified before the undersigned (in pertinent part) that he 
was treated at a hospital following a bus accident in 
California in 1983.  The record contains an October 2003 
dated statement from a chiropractor opining that the 
Veteran's military service contributed to his current low 
back conditions, including degenerative disc disease.  In the 
January 2008 Remand, the Board directed the RO (in pertinent 
part) to obtain complete records of treatment following that 
1983 accident.  The Veteran's cooperation (in providing 
identifying information as to treatment sources and any 
releases needed) was noted to be necessary for this 
development. 

In an April 2008 letter, the RO asked the Veteran to identify 
any and all providers of treatment he received following his 
bus accident in 1983.  The Veteran was also asked to provide 
any releases needed for VA to secure records of such 
treatment.  In May 2008, the Veteran submitted releases for 
private treatment records, including one for Dr. P.T. at 
Kaiser Hospital.  The address was incomplete on the release 
form, and the Veteran stated that he could not remember the 
addresses of all the Kaiser hospitals where he was treated.  
There is no indication in the file (including in the 
development noted in the December 2008 SSOC) that the RO 
sought to obtain these potentially critical records.  If the 
address provided by the Veteran was not sufficient, it was 
incumbent on the RO to notify the Veteran (as the RO did with 
respect to another release provided by the Veteran in May 
2008).  

For proper consideration of the claim of service connection 
for a low back disability, it is necessary to ascertain the 
nature of the back injury the veteran sustained in the 1983 
accident; consequently, complete records of treatment 
following that accident must be associated with the record.  
On remand the RO should undertake exhaustive development to 
obtain these records; this should include records from Kaiser 
Hospital as well as alternate sources of records, including 
insurance settlement information, accident reports and public 
records.  The Veteran is again advised that 38 C.F.R. 
§ 3.158(a) provides that where evidence requested in 
connection with an original claim is not furnished within one 
year of the request, the claim will be considered abandoned.  
He is further advised that ultimately it is his 
responsibility to ensure that any records of private 
treatment are received.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify any the source(s) of all 
treatment he received following his bus 
accident in 1983, to include records of 
any hospitalization.  In addition, the 
Veteran should identify any alternate 
sources of pertinent records, including 
any insurance settlement information, 
accident/police reports, etc..  He must 
provide the releases needed for VA to 
secure records.  [In conjunction with this 
request, the RO should remind the Veteran 
of the provisions of 38 C.F.R. § 3.158.]  
The RO should obtain complete clinical 
records of all such treatment and 
evaluations from the sources identified.  
If the RO is unable to secure any records 
of private treatment, the Veteran should 
be so notified, advised that the private 
records are considered critical evidence 
in this matter, any afforded the period of 
time provided by law to submit the 
requested records (unless he indicates in 
the interim that the records will not be 
forthcoming).  

2.  The RO should then review the record, 
arrange for any further development 
suggested by the results of the 
development requested above, to include 
obtaining any medical opinions deemed 
necessary.

3.  The RO should then review the claims 
of service connection for a lumbar spine 
disability and increased rating for PTSD 
in light of all evidence added to the 
record since December 2008.

4.  If either claim remains denied, the RO 
should issue an appropriate SSOC and 
afford the Veteran the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

